USCA11 Case: 20-14087       Date Filed: 04/22/2021    Page: 1 of 2



                                                               [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 20-14087
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 1:19-cr-00153-ELR-JKL-1

UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                       versus

LUIS VILLANUEVA-RIOS,

                                                               Defendant-Appellant.

                              ____________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                  (April 21, 2021)

Before MARTIN, ROSENBAUM, and BRANCH, Circuit Judges.

PER CURIAM:

      Luis Villaneuva-Rios appeals his sentence of 121 months’ imprisonment for

two counts related to conspiring to distribute cocaine and heroin. Villanueva-Rios

argues the district court abused its discretion by not sentencing him to his
          USCA11 Case: 20-14087       Date Filed: 04/22/2021    Page: 2 of 2



requested term of 120 months’ imprisonment. The government moved to dismiss

the appeal, arguing his plea agreement contained an applicable appeal waiver.

Villanueva-Rios did not file a response.

      We review de novo the validity of a sentence appeal waiver. United States

v. Johnson, 541 F.3d 1064, 1066 (11th Cir. 2008). The record confirms that

Villaneuva-Rios’s appeal waiver was knowingly and voluntarily entered, that it

applies to this appeal, and that this appeal does not fall under any of the exceptions

to the waiver.

      Therefore, the government’s motion to dismiss the appeal pursuant to the

appeal waiver in Villaneuva-Rios’s plea agreement is GRANTED. See United

States v. Bushert, 997 F.2d 1343, 1350–51 (11th Cir. 1993) (sentence appeal

waiver will be enforced if it was made knowingly and voluntarily).

      APPEAL DISMISSED.




                                           2